           Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 1 of 42




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ROY H. JOHNSON, DDS, and
WINDY HILL DENTISTRY, LLC,
individually and on behalf of all
others similarly situated,
                                            Case No. ___________________
                 Plaintiffs,
           v.

THE HARTFORD FINANCIAL                     CLASS ACTION COMPLAINT
SERVICES GROUP, INC., HARTFORD
FIRE INSURANCE COMPANY, TWIN
CITY FIRE INSURANCE COMPANY,
HARTFORD ACCIDENT AND                        JURY TRIAL DEMANDED
INDEMNITY COMPANY, HARTFORD
CASUALTY INSURANCE COMPANY,
HARTFORD INSURANCE COMPANY
OF THE SOUTHEAST, HARTFORD
UNDERWRITERS INSURANCE
COMPANY, HARTFORD INSURANCE
COMPANY OF THE MIDWEST,
HARTFORD INSURANCE COMPANY
OF ILLINOIS, SENTINEL INSURANCE
COMPANY, LTD., PROPERTY AND
CASUALTY INSURANCE COMPANY
OF HARTFORD, and JOHN DOE
CORPORATIONS 1 – 100,

                   Defendants.


                         COMPLAINT – CLASS ACTION
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 2 of 42




      Plaintiffs Roy H. Johnson, DDS, (“Dr. Johnson”) and Windy Hill Dentistry,

LLC (“Windy Hill”), on behalf of themselves and all others similarly situated, by

and through undersigned counsel, file this Class Action Complaint against

Defendants Hartford Fire Insurance Company, Twin City Fire Insurance Company,

Hartford Accident And Indemnity Company, Hartford Casualty Insurance

Company, Hartford Insurance Company Of The Southeast, Hartford Underwriters

Insurance Company, Hartford Insurance Company Of The Midwest, Hartford

Insurance Company Of Illinois (collectively “The Hartford” or “Defendants”),

stating and alleging as follows:

                         PRELIMINARY STATEMENT

      This action implicates Defendants’ long-standing history of collecting

premiums from dental professionals to insure against the prospective loss of business

income when business operations are suspended through no fault of their own. Now,

amid the COVID-19 pandemic, when federal, state and local government “stay at

home” orders and social distancing guidelines and recommendations have affected

approximately 95% of the U.S. population to prohibit all non-essential and elective

medical procedures, Defendants are rotely denying dental office business income

loss claims, asserting that COVID-19 is not a covered loss . But as exemplified by

the common and standard Spectrum® Business Owners policy issued to Dr. Roy

                                         2
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 3 of 42




Johnson and Windy Hills Dentistry, LLC, and many others, the business income

losses attributed to COVID-19 are expressly covered by the policy language and due

to be paid.

                    PARTIES, JURISDICTION & VENUE

      1.      Plaintiff ROY H. JOHNSON, DDS, is a Georgia Citizen who resides

in Cobb County, Georgia.

      2.      Plaintiff WINDY HILL DENTISTRY, LLC, is a Georgia Limited

Liability Corporation that maintains its principal business address in Cobb County,

Georgia.

      3.      Defendant THE HARTFORD FINANCIAL SERVICES GROUP,

INC. is a Connecticut for-profit insurance company with its principal place of

business located at One Hartford Plaza, Hartford, Connecticut. It may be served via

UPS statutory overnight delivery, to its CEO, Christopher J. Swift, at One Hartford

Plaza, Hartford, CT, 06155-0001 and by serving a copy of the same on the Georgia

Secretary of State pursuant to O.C.G.A. § 14-2-1510(b).

      4.      Defendant   HARTFORD        FIRE    INSURANCE        COMPANY        is

authorized by the Office of Insurance and Safety Fire Commissioner to sell Property

& Casualty in Georgia. It is a Connecticut for-profit insurance company with its

principal place of business located at One Hartford Plaza, Hartford, Connecticut. It

                                         3
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 4 of 42




may be served via its registered agent, C T Corporation System, whose address is

289 S. Culver Street, Lawrenceville, GA 30046-4805, USA.

      5.     Defendant TWIN CITY FIRE INSURANCE COMPANY authorized

by the Office of Insurance and Safety Fire Commissioner to sell Property & Casualty

in Georgia. It is an Indiana for-profit insurance company with its principal place of

business located at One Hartford Plaza, Hartford, Connecticut. It may be served via

its registered agent, C T Corporation System, whose address is 289 S. Culver Street,

Lawrenceville, GA 30046-4805, USA.

      6.     Defendant     HARTFORD          ACCIDENT        AND      INDEMNITY

COMPANY is authorized by the Office of Insurance and Safety Fire Commissioner

to sell Property & Casualty in Georgia. It is a Connecticut for-profit insurance

company with its principal place of business located at One Hartford Plaza, Hartford,

Connecticut. It may be served via its registered agent, C T Corporation System,

whose address is 289 S. Culver Street, Lawrenceville, GA 30046-4805, USA.

      7.     Defendant HARTFORD CASUALTY INSURANCE COMPANY is

authorized by the Office of Insurance and Safety Fire Commissioner to sell Property

& Casualty in Georgia. It is an Indiana for-profit insurance company with its

principal place of business located at One Hartford Plaza, Hartford, Connecticut. It

may be served via its registered agent, C T Corporation System, whose address is

                                         4
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 5 of 42




289 S. Culver Street, Lawrenceville, GA 30046-4805, USA.

      8.     Defendant HARTFORD INSURANCE COMPANY OF THE

SOUTHEAST is authorized by the Office of Insurance and Safety Fire

Commissioner to sell Property & Casualty in Georgia. It is a Connecticut for-profit

insurance company with its principal place of business located at One Hartford

Plaza, Hartford, Connecticut. It may be served via its registered agent, C T

Corporation System, whose address is 289 S. Culver Street, Lawrenceville, GA

30046-4805, USA.

      9.     Defendant      HARTFORD          UNDERWRITERS            INSURANCE

COMPANY is authorized by the Office of Insurance and Safety Fire Commissioner

to sell Property & Casualty in Georgia. It is a Connecticut for-profit insurance

company with its principal place of business located at One Hartford Plaza, Hartford,

Connecticut. It may be served via its registered agent, C T Corporation System,

whose address is 289 S. Culver Street, Lawrenceville, GA 30046-4805, USA.

      10.    Defendant HARTFORD INSURANCE COMPANY OF THE

MIDWEST is authorized by the Office of Insurance and Safety Fire Commissioner

to sell Property & Casualty in Georgia. It is a Connecticut for-profit insurance

company with its principal place of business located at One Hartford Plaza, Hartford,

Connecticut. It may be served via its registered agent, C T Corporation System,

                                         5
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 6 of 42




whose address is 289 S. Culver Street, Lawrenceville, GA 30046-4805, USA.

      11.    Defendant HARTFORD INSURANCE COMPANY OF ILLINOIS is

authorized by the Office of Insurance and Safety Fire Commissioner to sell Property

& Casualty in Georgia. It is an Illinois for-profit insurance company with its

principal place of business located at 4245 Meridian Parkway, Aurora, Illinois. It

may be served via its registered agent, C T Corporation System, whose address is

289 S. Culver Street, Lawrenceville, GA 30046-4805, USA.

      12.    Defendant SENTINEL INSURANCE COMPANY, LTD, is authorized

by the Office of Insurance and Safety Fire Commissioner to sell Property & Casualty

in Georgia. It is a Connecticut for-profit insurance company with its principal place

of business located at One Hartford Plaza, Hartford, Connecticut. It may be served

via its registered agent, C T Corporation System, whose address is 289 S. Culver

Street, Lawrenceville, GA 30046-4805, USA.

      13.    Defendant     PROPERTY          AND     CASUALTY         INSURANCE

COMPANY OF HARTFORD is authorized by the Office of Insurance and Safety

Fire Commissioner to sell Property & Casualty in Georgia. It is a Connecticut for-

profit insurance company with its principal place of business located at One Hartford

Plaza, Hartford, Connecticut. It may be served via its registered agent, C T

Corporation System, whose address is 289 S. Culver Street, Lawrenceville, GA

                                         6
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 7 of 42




30046-4805, USA.

      14.    JOHN DOE CORPORATIONS 1–100 are as yet unidentified issuing

companies, property and casualty insurance company subsidiaries or affiliates in The

Hartford Insurance Group or within The Hartford Financial Services Group, Inc.

who sold, issued or insured Business Owner policies that included Business Income,

Civil Authority and/or Extra Expense coverages in all 50 States, the District of

Columbia, and Puerto Rico. These JOHN DOE CORPORATIONS are typically

organized under the laws of the state in which they conduct most or all of their

business. When these JOHN DOE CORPORATIONS become identified, they will

be added through amendment and served as required by law.

      15.    This Court has subject matter jurisdiction pursuant to the Class Action

Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy

exceeds the sum of $5,000,000 exclusive of interest and costs, there are more than

100 putative class members, and minimal diversity exists because many putative

class members are citizens of a different state than Defendants.

      16.    This Court has personal jurisdiction over all Defendants because all

Defendants are authorized to sell insurance in Georgia, regularly conduct business

in Georgia, and have sufficient minimum contacts in Georgia.            Defendants

intentionally availed themselves of this jurisdiction by marketing and selling

                                         7
         Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 8 of 42




insurance products and services in Georgia, and by accepting and processing

payments for those products and services within Georgia.

       17.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because

a substantial part of the events, acts and omissions giving rise to Plaintiffs’ claims

occurred in this District.

                               GENERAL ALLEGATIONS

       18.     The Hartford sells a variety of insurance products, serving insurance

needs for more than one million small businesses. As of December 31, 2019, The

Hartford claimed $20.7B in revenue from the sale of its insurance products.1

       19.     As a part of insurance lines the Hartford offers, business insurance is

marketed and sold to help “protect business owners from unexpected losses.”

Included within its standard business insurance line of products, The Hartford offers

Business Income Insurance (“BII”), also known as business interruption coverage,

which is marketed to small businesses in several industries. BII is a product sold to

businesses to “cover costs if a business is forced to move, close or rebuild in the

event of a disaster” and is specifically touted to help cover “Taxes”, “Payroll”,

“Utilities” “Lost Profits”, “Advertising”, “Mortgage/Rent” and “Relocation


1
 https://s0.hfdstatic.com/sites/the_hartford/files/facts-about-the-hartford.pdf, last accessed April
29, 2020.


                                                  8
         Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 9 of 42




Expenses”.2

       20.    Plaintiff Roy H. Johnson, DDS, is a dentist in Cobb County, Georgia,

and has provided dental care to his patients for over 40 years. His practice, Windy

Hill Dentistry, LLC, employs three dentists and eleven full time staff to serve all

patient populations, focusing on general and cosmetic dentistry.

       21.    Understanding that certain events outside his control could lead to an

interruption of business and lost revenue, Dr. Johnson and Windy Hill Dentistry,

LLC, purchased a Spectrum® Business Owner’s Policy from The Hartford

(“Policy”), with a Policy Period from June 27, 2019 to June 27, 2020, which

included “Business Income and Extra Expense Coverage”, “Action of Civil

Authority” and “Extended Business Income.” (See Exhibit A; Declarations, p. 4

attached hereto.)

       22.    The Spectrum® Business Owner’s Policy is a standard policy form

issued by The Hartford in all 50 states, the District of Columbia, and Puerto Rico,

and does not materially differ in coverage obligations.




2
 https://www.thehartford.com/business-insurance/strategy/risk-management-firms/business-
interruption, last accessed April 29, 2020.

                                             9
           Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 10 of 42




         23.     Coverage under The Hartford’s Policy includes a Special Property

Coverages form, which sets forth the terms of coverage for Business Income and

Extra Expense Coverage.

         24.     The insuring provision of the Policy is designed to pay for “direct

physical loss of or physical damage to Covered Property at the premises described

in the Declarations.” Further, as Covered Property includes loss of Business Income,

the Additional Coverages provision of the policy specifically insures, among other

losses, “the actual loss of Business Income you sustain due the necessary suspension

of your ‘operations’ during the ‘period of restoration.’”3

         25.     The Policy also provides “Civil Authority” coverage, which is

“extended to apply to the actual loss of Business Income sustained when access to

[the] ‘scheduled premises’ is specifically prohibited by order of a civil authority....” 4

         26.     Additionally, the Policy also provides “Extra Expense” coverage, in

which The Hartford promises to pay for expenses incurred to restore a business to

normal services.

         27.      Finally, the Policy affords “Extended Business Income” coverage

which The Hartford’s salesforce promotes to “help[] replace lost business income if,


3
    See Ex. A, Special Property Coverage Form, §A(5)(o), p. 10 of 25.
4
    Id., § q(1), p. 11 of 25.


                                                10
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 11 of 42




after resuming operations following a loss, a business is unable to regain the income

level that existed prior to the loss.”5

       28.    Unlike many commercial BII policies, the Special Property Coverages

Form does not exclude loss caused by a virus or communicable disease.

                COVID-19 BECOMES A GLOBAL PANDEMIC

       29.    In late 2019, a new and significant outbreak of a severe respiratory

disease (COVID-19), caused by a novel coronavirus (SARS-Cov-2), emerged in

Wuhan, China.6

       30.    The respiratory disease caused by the novel coronavirus (“COVID-19”)

is an infectious virus that can rapidly spread from person-to-person and resulted in

serious illness and death across the globe.

       31.    On March 11, 2020, the World Health Organization declared COVID-

19 to be a global pandemic.

       32.    In efforts to curb the spread of the virus and in response to the rapidly

spreading pandemic, federal, state and local governments implemented temporary

travel restrictions and guidelines advising against essential travel.



5

https://thehartford.my.salesforce.com/sfc/p/#300000007NS7/a/a00000001dSF/.0oCZLcoBBB2L
MMyW3OrmhQpwls9KtNdBlxeeZG2_zU (last visited May 5, 2020).
6
  For simplicity, this Complaint refers to both as “COVID-19”.

                                          11
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 12 of 42




      33.    The Centers for Disease Control and Prevention (“CDC”) identified the

potential public health threat posed by COVID-19 in the United States, and advised

that the person-to-person spread of COVID-19 will continue to occur.

      34.    The CDC noted that COVID-19 was proliferating via "community

spread," meaning people were contracting the virus as a result of direct or indirect

contact with infected persons in the communities where they lived and worked,

including some who are not sure how or where they became infected.

      35.    On March 13, 2020, President Donald Trump declared the outbreak of

COVID-19 a national emergency beginning March 1, 2020.

      36.    In response to the COVID-19 pandemic, many state and local

governments throughout the United States enacted measures to combat the ever-

growing spread of the pandemic, including declarations of public health emergencies

and stay at home orders.

      37.    On March 19, 2020, California became the first state to issue a shelter

in place order and many others soon followed. By April 20, 2020, at least 42 states

along with a number of number of cities and counties and U.S. territories, urged their

citizens to stay in their homes as much as possible, including in the following

states/territories: Alabama, Alaska, Arizona, California, Colorado, Connecticut,

Delaware, District of Columbia, Florida, Georgia, Hawaii, Idaho, Illinois, Kansas,

                                         12
           Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 13 of 42




Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,

Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey,

New Mexico, New York, North Carolina, Ohio, Oregon, Pennsylvania, Puerto Rico,

Rhode Island, South Carolina, Tennessee, Texas, Vermont, Virginia, Washington,

West Virginia and Wisconsin.

          38.    The New York Times has reported that at least 316 million Americans –

about 95% of the country – were told to stay at home for several weeks, and likely

longer.

          39.    Globally, as of May 5, 2020, there have been at least 3,659,271

confirmed cases and 256,894 deaths.7 These numbers are growing each day.




7
    https://coronavirus.jhu.edu/map.html (last visited May 5, 2020).

                                                 13
          Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 14 of 42




        40.    The United States now leads the globe in the number of confirmed

COVID-19 cases, with more than 1.2 million confirmed cases and nearly 72,000

deaths as a result. COVID-19 is present in every state in the nation.

      GEORGIA IS AN EXEMPLARY STATE IMPACTED BY COVID-19

        41.    In early March 2020, the Georgia Department of Public Health

determined that COVID-19 “is spreading throughout communities” and laboratory

testing confirmed more than sixty (60) cases of COVID-19 had surfaced in Georgia,

requiring the implementation of certain restrictions to limit the spread.

        42.    On March 14, 2020, Georgia Governor Brian Kemp declared a Public

Health State of Emergency8 and, April 2, 2020 issued an Executive Order, requiring

“all residents and visitors of the State of Georgia are required to shelter in place

within their homes or places of residence … taking every possible precaution to limit

social interaction to prevent the spread or infection of COVID-19 to themselves or

any other person….”9

        43.    On March 18, 2020, the Centers for Medicare and Medicaid Services

(“CMS”) released recommendations on Adult Elective Surgeries and Non-Essential

Medical, Surgical, and Dental Procedures During COVID-19 Response. These


8
    https://gov.georgia.gov/document/2020-executive-order/03142001/download
9
    https://gov.georgia.gov/document/2020-executive-order/04022001/download

                                             14
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 15 of 42




recommendations provided a framework for all medical providers, including

dentists, to implement immediately and delay all elective surgeries, non-essential

medical, surgical, and dental procures during the 2019 COVID-19 outbreak.

      44.    Further mandates to cancel or postpone elective and routine medical

procedures were issued by bodies and licensing boards governing dental practices,

including the CMS, American Dental Association (“ADA”), the American Medical

Association (“AMA”).

      45.    Again, on April 7, 2020, in to “limit exposure of patients and staff to

the virus that causes COVID-19,” CMS recommended the cancellation or

postponement of all non-emergent, elective treatment, and preventive medical

services for patients of all ages.10

      46.    On April 8, 2020, the CDC issued further guidelines for dental practices

related to elective and routine operations, recommending all dental facilities

postpone elective procedures, surgeries, and non-urgent dental visits for the

foreseeable future.11 For other healthcare facilities, CDC guidelines call for the

rescheduling of all non-urgent outpatient visits and elective surgeries.12




10
   https://www.cms.gov/files/document/cms-non-emergent-elective-medical-recommendations.pdf
11
   https://www.cdc.gov/oralhealth/infectioncontrol/statement-COVID.html
12
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-hcf.html

                                           15
           Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 16 of 42




         47.     The shelter-in-place Orders, association bulletins, governmental

guidelines and recommendations, and other health experts consistently and

unfailingly mandated dental practices should cancel or postpone treatment of all

non-emergent patients. The goal of such measures was to prevent transmission of a

known, dangerous virus deeply persistent in communities, cities, counties, and all

states across the United States.

         48.     According to the CDC, SARS-CoV-2 is known to remain live and

viable for hours up to days on “surfaces made from a variety of chemicals,” including

surfaces commonly found in dentist and physician offices 13 and can be spread by

asymptomatic members of the public.

         49.     In Georgia, there have been 29,905 confirmed COVID-10 cases and

1,295 individuals perished from the first death reported on March 12, 2020 until May

5, 2020.14




13
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.html
14
     https://dph.georgia.gov/covid-19-daily-status-report, (last visited May 5, 2020.)


                                                16
            Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 17 of 42




           50.   In Cobb County, Georgia, where the Plaintiffs’ “scheduled premises”

is located, there have been at least 1,886 confirmed COVID-19 cases, 500

hospitalizations and 102 deaths.15 Indeed, Cobb County, Georgia is among the top

5 counties with the greatest number of confirmed COVID-19 cases in the state.16

           51.   As a result of the proliferation and spread of COVID-19, and due to the

resultant Declarations of Emergency, Executive Orders and local mandates requiring

the public to exercise strict social distancing practices, non-emergent, routine, and

elective medical procedures were halted at all dental and medical practices in the

states. Accordingly, Plaintiffs were forced to indefinitely suspend or reduce the

dentistry practice at Windy Hill Dentistry for the foreseeable future.

           52.   Upon information and belief, The Hartford has, on a wide-scale and

uniform basis, refused to pay its insureds under its Business Income, Civil Authority,

and Extra Expense coverages for losses suffered due to the spread of COVID-19.

The Hartford has denied Plaintiffs’ claim under their Hartford policy.




15
     Id.
16
     Id.

                                            17
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 18 of 42




                                     The Policy

                  The Special Property Coverage Form At Issue

      53.    In return for the payment of a premium, The Hartford issued Policy No.

20 SBW AM7715 DV to Roy H. Johnson, DDS and Windy Hill Dentistry, LLC for

a policy period beginning of June 26, 2019 to June 26, 2020, including a Business

Liability Coverage Form and a Special Property Coverage Form. See Policy No.

20SBWAM7715DV, attached hereto as Exhibit A.

      54.    Dr. Johnson and Windy Hill Dentistry have performed all of their

obligations under The Hartford policy, including payment of all premiums and

submission of a claim.

      55.    Among other coverages, the Plaintiffs’ Special Property Coverage

Form, includes loss of Business Income, Civil Authority, Extra Expense due to the

shutdown caused by COVID-19.

      56.    The Policy is an all-risk policy. This type of policy covers all risks of

loss except for those expressly and specifically excluded. Here, The Hartford’s

Special Property Coverage Form provides The Hartford will “pay for direct physical

loss of or physical damage to Covered Property at the premises described in the

Declarations (also called "scheduled premises" in this policy) caused by or resulting

from a Covered Cause of Loss.”

                                         18
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 19 of 42




      57.      A “Covered Cause of Loss” is defined in the insurance contract as a

“RISK OF DIRECT PHYSICAL LOSS” subject to various exclusions and

limitations.

      58.      The Hartford did not exclude or limit coverage for losses from viruses

for communicable diseases.

      59.      Losses due to COVID-19 are a Covered Cause of Loss under The

Hartford policies.

      60.      Section A (Coverage), 2 (Coverage Extensions), 5 (Additional

Coverages) o. (Business Income) of the Policy provides The Hartford contractually

agreed to:

      pay for the actual loss of Business Income you sustain due to the
      necessary suspension of your "operations" during the "period of
      restoration". The suspension must be caused by direct physical loss of
      or physical damage to property at the "scheduled premises", including
      personal property in the open (or in a vehicle) within 1,000 feet of the
      “scheduled premises”, caused by or resulting from a Covered Cause of
      Loss.

      61.      Business Income under the policy is defined as the “Net Income (Net

Profit or Loss before income taxes) that would have been earned or incurred if no

direct physical loss or physical damage had occurred; and (b) Continuing normal

operating expenses incurred, including payroll.”




                                          19
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 20 of 42




      62.    Relative to the physical loss or physical damage requirement under the

Special Property Coverage form of the Policy, the presence of a dangerous virus or

disease is known to be a physical loss or physical damage, as the insurance industry

has recognized since at least 2006. When preparing so-called “virus” exclusions

to be placed in some policies, but not others, the insurance industry drafting arm,

Insurance Services Office, Inc. (“ISO”), circulated a statement to state insurance

regulators that included the following:

              Disease-causing agents may render a product impure (change
              its quality or substance), or enable the spread of disease by
              their presence on interior building surfaces or the surfaces of
              personal property. When disease-causing viral or bacterial
              contamination occurs, potential claims involve the cost of
              replacement of property (for example, the milk), cost of
              decontamination (for example, interior building surfaces), and
              business interruption (time element) losses. Although
              building and personal property could arguably become
              contaminated (often temporarily) by such viruses and
              bacteria, the nature of the property itself would have a
              bearing on whether there is actual property damage. An
              allegation of property damage may be a point of disagreement
              in a particular case. 17

      63.     Contrary to the denial made in this case, the insurance industry has

recognized broad pollution or contamination exclusions do not limit or exclude


17
  See ISO Circular LI-CF_2006-175, July 6, 2006, available at
https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-2006-175-
Virus.pdf (emphasis added).

                                           20
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 21 of 42




coverage related to viruses or bacteria, thus creating the need for specific

endorsements necessary to exclude loss due to virus or bacteria.

      64.    The Hartford also agreed to pay necessary “Extra Expense” incurred by

its insureds during the period of time the business would not have incurred “if there

had been no direct physical loss or physical damage to property.”

      65.    “Extra Expense” includes, among other items, expense incurred “to

minimize the suspension of business if you cannot continue ‘operations.’”

Suspension of business is defined as “(a) the partial slowdown or complete cessation

of your business activities; or (b) That part or all of the “scheduled premises” is

rendered untenable as a result of a Covered Cause of Loss if coverage for Business

Income applies to the policy.”

      66.    The Hartford further agreed to pay the “actual loss of Business Income”

sustained “when access to [the] ‘scheduled premises’ is specifically prohibited by

order of a civil authority as the direct result of a Covered Cause of Loss to property

in the immediate area of [the] ‘scheduled premises.’”

      67.    Losses caused by COVID-19 and related orders issued by local, state,

and federal authorities, triggered the Business Income, Extra Expense, and Civil

Authority provisions of The Hartford’s Special Property Coverage Form.




                                         21
         Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 22 of 42




  COVID-19 Is A Covered Cause of Loss Under Standard and Uniform Policy
                               Language

        68.   The spread of COVID-19, and the corresponding orders and mandates

from civil authorities throughout the country requiring the suspension of businesses

like Plaintiffs’ and the putative class members, constitutes physical damage to the

premises and a loss that is covered under The Hartford’s Special Property Coverages

Form.

        69.   The presence of COVID-19 is the cause of “direct physical loss” and

“physical damage” to those premises covered under Plaintiffs’ policy, and the

policies of other Class members, by denying use of and damage to the “covered

premises” and by the involuntary suspension of all non-emergent business

operations.

        70.   In response to COVID-19, the federal government, the WHO, the CDC,

State governing authorities, the AMA, and the ADA all decided to prohibit access

to Plaintiffs’ and other class members’ premises, thus suspending their normal

business activities.

        71.   As a result of the presence of COVID-19 and the orders of civilian

authorities, Plaintiffs and the other Class members lost Business Income and

incurred Extra Expense. Indeed, the Georgia Dental Association reports that an ADA


                                        22
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 23 of 42




survey of dentists shows the typical dental office is seeing less than 5% of its normal

patient volume.18

      72.    On April 29, 2020, Plaintiffs submitted a proof of loss under the Special

Property Coverage Form, claiming loss of Business Income for closures due to

COVID-19 and corresponding shelter-in-place orders put in place by order of civil

authorities. The same day, The Hartford denied their claim. (See Exhibit B,

attached hereto.) As a basis for denying coverage under the policy, The Hartford

maintained “since the coronavirus did not cause property damage at your place of

business or in the immediate area, this loss is not covered.”

      73.    Indeed, The Hartford has, on a wide-scale basis with many if not all

of its insureds, refused to provide coverage under the Policy for losses due to

COVID-19.

      74.    The Hartford has dedicated a page on its website to the impacts of

COVID-19 on business operations, asserting coverage “is not designed to apply in

the case of a virus.”19 Therefore, The Hartford is effectively denying all claims for

business interruption coverage related to COVID-19.



18

https://www.ada.org/~/media/ADA/Science%20and%20Research/HPI/Files/HPIbrief_0420_1.pd
f?la=en
19
   https://www.thehartford.com/coronavirus/businesses

                                          23
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 24 of 42




       75.     Given the rapid denial of such claims, The Hartford has failed to

adequately investigate the factual occurrence of the Plaintiffs’ and other Class

members’ claims, instead issuing an automated blanket denial of all claims.

       76.     If left unchecked, The Hartford will continue to deny coverage under

the Special Property Coverage Form, even as governing State and Federal authorities

recognize the impropriety of such denials.20

       77.     The Hartford’s basis for denial – that COVID-19 “did not cause

property damage at your place of business or in the immediate area” and thus is not

covered under the policy – is in direct contravention of the vast majority of cases in

the United States and insurance industry standards, where it is commonly accepted

that “physical damage to the property is not necessary, at least where the building in

question has been rendered unusable by physical forces.” TRAVCO Ins. Co. v. Ward,

715 F.Supp.2d 699, 708 (E.D.Va. 2010), aff’d, 504 F. App’x 251 (4th Cir. 2013).

Moreover, the insurance industry commonly recognizes imminent threat of release

of a dangerous substance, thus rendering a premises useless, constitutes physical

damage. Port Authority of New York & New Jersey v. Affiliated FM Insurance Co.,


20
  CNBC, “Insurers are Denying Coronavirus Claims. Restaurants are Fighting back,” (last visited
May 5, 2020), https://www.cnbc.com/2020/04/20/insurers-are-denying-coronavirus-claims-
restaurants-are-fighting-back.html (“’I would like to see the insurance companies pay if they need
to pay, if it’s fair. And they know what’s fair. And I know what’s fair,’ Trump told reporters on
Tuesday during his daily coronavirus task force briefing.”).

                                               24
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 25 of 42




311 F.3d 226, 236 (3d Cir.2002); Motorists Mut. Ins. Co. v. Hardinger, 131 F. App’x

823 (3d Cir. 2005) (well contaminated by e-coli rendered property useless or

uninhabitable, thus constituting physical loss or damage); Sentinel Mgmt Co. v. New

Hampshire Ins. Co., 563 N.W.2d 296 (Minn. 1997); Western Fire Ins. Co. v. First

Presbyterian Church, 437 P.2d 52 (Colo.1968) (gas fumes constituted a physical

loss); Farmers Ins. Co. v. Trutanich, 123 Or. App. 6, 858 P.2d 1332 (1993)

(infiltration of premises by methamphetamine fumes constituted a physical

loss); Oregon Shakespeare Festival Ass’n v. Great Am. Ins. Co., 2016 WL 3267247,

at *9 (D. Ore. June 7, 2016) (air quality due to wildfires rendered property

uninhabitable and unusable for its intended purpose”).

      78.    In issuing blanketed denials resulting from the spread of COVID-19,

The Hartford is breaching its contractual obligation with its insureds, who are

entitled to the coverages afforded by the uniform language of the Business Owners

Policies they have.

      79.    Dentists and physicians, called upon as a first-line defense against the

COVID-19 outbreak to keep the public safe and protected, could not perform non-

essential elective medical procedures or see their patients on a regularly scheduled

basis, which is the lifeblood for any dental or medical practice.




                                         25
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 26 of 42




      80.    As a result of government mandated restrictions, many dental and

medical practices have been forced to shut down and lay off staff. Now more than

ever, insured practices who have paid insurance premiums for specifically designed

policies to cover interruptions are entitled to the coverage for which they paid.

                          CLASS ACTION ALLEGATIONS

      81.    The Class Member policies at issue in this case were issued as uniform,

standard policies containing the same or substantially similar language which

provides an all risk policy of insurance against the losses alleged in this case.

      82.    The Class Member policies at issue in this case do not vary substantially

from policy holder to policy holder.

      83.    The Class Member policies at issue in this case do not exclude viruses

or communicable diseases.

      84.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4),

Plaintiffs seek class certification of the following nationwide class (the “Nationwide

Class” or the “Class”):

                              NATIONWIDE CLASS
      All natural persons and/or dental practice groups in the United
      States who purchased from Defendants a Business Owner policy of
      insurance, with Business Income, Civil Authority and/or Extra
      Expense coverage, who were subject to federal recommended
      guidelines or state directives to limit, suspend or cancel non-
      emergent and elective procedures during the COVID-19 pandemic.

                                          26
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 27 of 42




The Nationwide Class asserts claims against The Hartford for Breach of Contract

for Business Income coverage (Count I), Breach of contract for Civil Authority

Coverage (Count II), Breach of Extra Expense Coverage (Count III) and Declaratory

Relief (Count IV).

      85.    Pursuant to Fed. R. Civ. P. 23 (b)(2) and (b)(3), as applicable, and

(c)(4), Plaintiffs seek certification of state-by-state claims in the alternative to the

nationwide claims breach of contract claims brought under Georgia common law

(the “Statewide Subclasses”), defined as follows:

      STATEWIDE [NAME OF STATE OR TERRITORY] SUBCLASS
      All natural persons and/or dental practice groups residing in [same
      of state or territory] who purchased from Defendants a Business
      Owner policy of insurance, with Business Income, Civil Authority
      and/or Extra Expense coverage, who were subject to federal
      recommended guidelines or state directives to limit, suspend or
      cancel non-emergent and elective procedures during the COVID-
      19 pandemic.

      The Alternative Subclasses assert claims against The Hartford for Breach of

Contract for Business Income coverage (Count 1), Breach of contract for Civil

Authority Coverage (Count II), Breach of Extra Expense Coverage (Count III) and

Declaratory Relief (Count IV).




                                          27
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 28 of 42




      86.    Excluded from the Class are Defendant, any entity in which Defendant

has a controlling interest, and Defendants’ officers, directors, legal representatives,

successors, subsidiaries, and assigns. Also excluded from the Class are any judicial

officer presiding over this matter, members of their immediate family, and members

of their judicial staff, and any Judge sitting in the presiding court system who may

hear an appeal of any judgment entered.

      87.    Plaintiff reserves the right to amend or modify the Class definition with

greater specificity or division after having had an opportunity to conduct discovery.

      88.    The Class meet the criteria for certification under Rule 23(a), 23(b)(2),

23(b)(3) and 23(c)(4).

      89.    Numerosity. Fed. R. Civ. P. 23(a)(1). The members of each Class and

Subclass are so numerous and geographically dispersed that the joinder of all

members is impractical. The exact number of class members is unknown to Plaintiffs

at this time but may be ascertained through Defendants’ records. Based on the large

number of Business Owner policies issued by Defendants, and the blanket denials

of all claims related to business loss occasioned by COVID-19, the Class likely

comprises tens of thousands of members geographically dispersed throughout the

United States. Affected entities’ and individual insured’s names and addresses are

available from Defendants’ records, and class members may be notified of the

                                          28
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 29 of 42




pendency of this action by recognized, court-approved notice dissemination

methods, which may include electronic mail, U.S. Mail, internet notice, and/or

published notice.

      90.    Commonality and Predominance: Fed. R. Civ. P. 23(a)(2) and

(b)(3). As to each Class and Subclass, this action involves common questions of law

and fact which predominate over any questions affecting individual class members.

The terms of The Hartford’s coverage, exclusions and limitations related to Special

Property Coverages are uniform for those contained within the proposed class, and

The Hartford breached the terms of those contracts pursuant to a uniform policy of

denying all loss of business income claims related to COVID-19. Common questions

of law and fact include, but are not limited to:

      a.     Whether Defendants’ conduct breaches its Contract of Insurance;

      b.     Whether the spread of COVID-19 constitutes physical loss or damage

      to covered premises so as to trigger coverage for loss of Business Income

      under Special Property Coverages of Defendants’ Business Owner’s

      insurance policy;

      c.     Whether the “Pollutants and Contaminants” Property Definitions

      section of the Policy applies to COVID-19;




                                          29
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 30 of 42




      d.     Whether Plaintiffs and members of the Class are entitled to damages,

      costs, or attorneys’ fees from Defendants; and

      e.     Whether Plaintiffs and members of the Class are entitled to

      compensatory damages.

      91.    Typicality. Fed. R. Civ. P. 23(a)(3). As to each Class and Subclass,

Plaintiffs’ claims are typical of other Class members’ claims because Plaintiffs and

members of the Class were subjected to the same unlawful conduct and damaged in

the same way. Defendants’ conduct that gave rise to the claims of Plaintiffs and other

Class members (i.e., denying coverage for a covered loss) is the same for all

members of the Class.

      92.    Adequacy. Fed. R. Civ. P. 23(a)(4). As to each Class and Subclass,

Plaintiffs are adequate representatives of the Class because Plaintiffs are a member

of the Class and are committed to pursuing this matter against Defendants to obtain

relief for the Class. Plaintiffs have no conflicts of interest with the Class. Plaintiffs’

counsel are competent and experienced in litigating class actions, including

extensive experience in litigating consumer claims. Plaintiffs intend to vigorously

prosecute this case and will fairly and adequately protect the interests of the Class.

      93.     Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2). As to

each Class and Subclass, the prosecution by separate actions by individual Class

                                           30
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 31 of 42




members would create a risk of inconsistent or varying adjudications with respect to

individual Class members that would establish incompatible standards of conduct

for The Hartford. Such individual actions would create a risk of adjudications that

would be dispositive of the interests of other Class members and impair their

interests. Equifax has acted and/or refused to act on grounds generally applicable to

the Class, making final injunctive relief or corresponding declaratory relief

appropriate. Class certification is also appropriate under Rule 23(b)(2) and (c).

Defendants, through its uniform conduct, acted or refused to act on grounds

generally applicable to the Class as a whole, making injunctive and declaratory relief

appropriate to the Class as a whole. Moreover, Defendants continue to deny claims

for covered losses for loss of Business Income resulting from continuing

interruptions to their insured’s businesses, thus making declaratory relief a live issue

and appropriate to the Class as a whole.

      94.    Superiority: Fed. R. Civ. P. 23(b)(3). A class action is superior to

any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this

class action. The purpose of the class action mechanism is to permit litigation against

wrongdoers even when damages to individual plaintiffs and class members may not

be sufficient to justify individual litigation. Here, the damages suffered by Plaintiffs

                                           31
          Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 32 of 42




and the Class members are relatively small compared to the burden and expense

required to individually litigate their claims against Defendants, and thus, individual

litigation to redress Defendants’ wrongful conduct would be impracticable.

Individual litigation by each Class member would also strain the court system.

Moreover, individual litigation creates the potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system.

By contrast, the class action device presents far fewer management difficulties and

provides the benefits of a single adjudication, economies of scale, and

comprehensive supervision by a single court.

      95.     Plaintiffs allege that, based on Defendants’ denial of thousands of

claims for loss of Business Income, Civil Authority and Extra Expense coverage due

to the spread of COVID-19 and corresponding shelter-in-place orders, the total

claims of individual Class Members in this action exceed $5,000,000.00 in the

aggregate, exclusive of interest and costs.

                                       COUNT I

      BREACH OF CONTRACT – BUSINESS INCOME COVERAGE

      96.     Plaintiffs reallege and incorporate Paragraphs 1 - 95, as if fully set forth

herein.




                                           32
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 33 of 42




      97.    Plaintiffs bring this Count individually and on behalf of the other

members of the proposed Class and Alternative Subclasses.

      98.    Plaintiffs’ insurance policy, as well as those of the other Business

Income Class members, are contracts under which The Hartford was paid premiums

in exchange for its promise to pay Plaintiffs and the other Business Income Class

members’ losses for claims covered by the policy, which does not expressly exclude

virus’ and/or communicable diseases from coverage.

      99.    The Hartford agreed to pay for insureds’ actual loss of Business

Income sustained due to the necessary suspension of practice caused by direct

physical loss of or physical damage to property at the scheduled premises.

      100. The Hartford agreed to “pay for loss of Business Income that occurs

within 12 consecutive months after the date of direct physical loss or physical

damage.”

      101. “Business Income” means “[n]et Income (Net Profit or Loss before

income taxes) that would have been earned or incurred if no direct physical loss or

physical damage had occurred; and (b) Continuing normal operating expenses

incurred, including payroll.”

      102. COVID-19 caused direct physical loss and damage to Plaintiffs’ and

the other Business Income Class members’ Scheduled Premises, requiring

                                        33
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 34 of 42




suspension of practice at their Scheduled Premises. Losses caused by COVID-

19 thus triggered the Business Income provision of Plaintiffs’ and the other

Business Income Class members’ insurance policies with The Hartford.

      103. Plaintiffs and the other Business Income Class members have

complied with all applicable provisions of their policies and/or those provisions

have been waived by The Hartford or The Hartford is estopped from asserting

them, and yet The Hartford has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

      104. By denying coverage for any Business Income losses incurred by

Plaintiffs and the other Business Income Class members in connection with the

COVID-19 pandemic, The Hartford has breached its coverage obligations under

the Policies.

      105. As a result of The Hartford’s breaches of the Policies, Plaintiffs and

the other Business Income Class members have sustained substantial damages for

which The Hartford is liable, in an amount to be established at trial.

                                      COUNT II

       BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE

      106.      Plaintiffs reallege and incorporate Paragraphs 1 – 95, as if fully set

forth herein.

                                           34
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 35 of 42




      107.    Plaintiffs bring this Count individually and on behalf of the Class or

Alternative Subclasses.

      108.    Plaintiffs’ insurance policy, as well as those of the other Civil

Authority Class members, are contracts under which The Hartford was paid

premiums in exchange for its promise to pay Plaintiffs’ and the other Civil

Authority Class members’ losses for claims covered by the policy, which does not

expressly exclude virus and/or communicable diseases from coverage.

      109.    The Hartford promised to pay “the actual loss of Business Income”

that a policyholder sustains “when access to [the] ‘scheduled premises’ is

specifically prohibited by order of a civil authority as the direct result of a Covered

Cause of Loss to property in the immediate area of [the] ‘scheduled premises’.

      110.    The shelter-in-place orders and mandates by relevant civil authorities

triggered the Civil Authority provision under Plaintiffs’ and the other members of

the Civil Authority Class’s insurance policies with The Hartford.

      111.    Plaintiffs and the other members of the Civil Authority Class have

complied with all applicable provisions of the Policies and/or those provisions have

been waived by The Hartford and The Hartford is estopped from asserting them,

and yet The Hartford has abrogated its insurance coverage obligations pursuant to

the Policies’ clear and unambiguous terms.

                                          35
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 36 of 42




      112.      By denying coverage for any practice losses incurred by Plaintiffs and

other members of the Civil Authority Class in connection with the COVID-19

pandemic, The Hartford has breached its coverage obligations under the Policies.

      113.      As a result of The Hartford’s breaches of the Policies, Plaintiffs and

the other members of the Civil Authority Class have sustained substantial damages

for which The Hartford is liable, in an amount to be established at trial.

                                      COUNT III

        BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE

      114.      Plaintiffs reallege and incorporate Paragraphs 1 – 95, as if fully set

forth herein.

      115.      Plaintiffs bring this Count individually and on behalf of the other

Class or Alternative Subclasses.

      116. Plaintiffs’ insurance policy, as well as those of the other Extra

Expense Class members, are contracts under which The Hartford was paid

premiums in exchange for its promise to pay Plaintiffs’ and the other Extra Expense

Class members’ losses for claims covered by the policy, which does not expressly

exclude virus and/or communicable diseases from coverage.




                                           36
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 37 of 42




      117.    The Hartford also agreed to pay necessary Extra Expense that its

insureds incur during the “period of restoration” “resulting from a Covered Cause

of Loss” to the scheduled premises.

      118.    “Extra Expense” means expenses necessarily incurred by a

policyholder “to avoid or minimize the suspension of business and to continue

‘operations’; (b) To minimize the suspension of business if you cannot continue

‘operations’; and (c) To repair or replace any property; or during the period of

restoration to continue normal services and operations.”

      119.    Due to COVID-19, Plaintiffs and the other members of the Extra

Expense Class incurred Extra Expense at scheduled premises.

      120.    Plaintiffs and the other members of the Extra Expense Class have

complied with all applicable provisions of the Policies and/or those provisions have

been waived by The Hartford or The Hartford is estopped from asserting them,

and yet The Hartford has abrogated its insurance coverage obligations pursuant

to the Policies’ clear and unambiguous terms.

      121.    By denying coverage for any business losses incurred by Plaintiff

and the other members of the Extra Expense Class in connection with the

COVID-19 pandemic, The Hartford has breached its coverage obligations under the

Policies.

                                         37
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 38 of 42




      122.       As a result of The Hartford’s breaches of the Policies, Plaintiffs and

the other members of the Extra Expense Class have sustained substantial damages

for which The Hartford is liable, in an amount to be established at trial.

                                       COUNT IV

                            DECLARATORY JUDGMENT

                (BUSINESS INCOME, CIVIL AUTHORITY AND/OR
                        EXTRA EXPENSE COVERAGE)

      123.       Plaintiffs reallege and incorporate Paragraphs 1 – 95, as if fully set

forth herein.

      124.       Plaintiffs bring this Count individually and on behalf of the other

members who purchased Business Income, Civil Authority and/or Extra

Expenses Coverage.

      125.       Plaintiffs’ insurance policy, as well as those of the Class members,

are contracts under which The Hartford was paid premiums in exchange for its

promise to pay Plaintiffs’ and the other Class members’ losses for claims covered

by the Policy.

      126.       Plaintiffs and the Class members have complied with all applicable

provisions of the Policies and/or those provisions have been waived by The

Hartford or The Hartford is estopped from asserting them, and yet The Hartford


                                            38
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 39 of 42




has abrogated its insurance coverage obligations pursuant to the Policies’ clear

and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiff and other members of the Business Income Class are

entitled.

       127.       The Hartford has denied claims related to COVID-19 on a uniform

and class wide basis, without individual bases or investigations, such that the

Court can render declaratory judgment irrespective of whether members of the

Class have filed a claim.

       128.       An actual case or controversy exists regarding Plaintiffs’ and the

other Class members’ rights and The Hartford’s obligations under the Policies to

reimburse them for the full amount of Business Income losses, Civil Authority

and/or Extra Expense losses in connection with suspension of their practices

stemming from the COVID-19 pandemic.

       129.       Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Class members

seek a declaratory judgment from this Court declaring the following:

            i.      Business Income losses incurred in connection with the necessary
                    interruption of their practices stemming from the COVID-19
                    pandemic, are insured losses under their Policies;

            ii.     Civil Authority losses incurred in connection with the necessary
                    interruption of their practices stemming from the COVID-19
                    pandemic, are insured losses under their Policies;

                                            39
        Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 40 of 42




           iii.     Extra Expense losses incurred in connection with the necessary
                    interruption of their practices stemming from the COVID-19
                    pandemic, are insured losses under their Policies; and

           iv.      The Hartford is obligated to pay Plaintiffs and the other Class
                    members for the full amount of the Business Income, Civil
                    Authority and Extra Expense losses incurred and to be incurred in
                    connection with the period of restoration and the necessary
                    interruption of their practices stemming from the COVID-19
                    pandemic.

                               REQUEST FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the other Class

members, respectfully requests that the Court enter judgment in her favor and

against Defendant as follows:

      a.          Entering an order certifying the proposed Nationwide Class, or as

Alternative Subclasses as requested herein,         designating Plaintiffs as Class

representatives, and appointing Plaintiffs’ undersigned attorneys as Counsel for

the Classes;

      b.          Entering judgment on Counts I-III in favor of Plaintiff and the

members of the Business Income Class, the Civil Authority Class, and the Extra

Expense Class; and awarding damages for breach of contract in an amount to be

determined at trial;




                                           40
       Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 41 of 42




      c.     Entering declaratory judgments on Count IV in favor of Plaintiffs

and the members of the Business Income Class, the Civil Authority Class, and

the Extra Expense Class as requested;

      d.     Ordering Defendants to pay both pre- and post-judgment interest on

any amounts awarded;

      e.     Ordering Defendant to pay attorneys’ fees and costs of suit; and

      f.     Ordering such other and further relief as may be just and proper.

                                 JURY DEMAND

      Plaintiffs, on behalf of themselves and the Class of all others similarly

situated, hereby demands a trial by jury on all issues so triable pursuant to Rule 38

of the Federal Rules of Civil Procedure.

      Dated: May 8, 2020                Respectfully submitted,

                                         /s/Roy E. Barnes
                                        Roy E. Barnes
                                        Ga. Bar. No. 039000
                                        John R. Bevis
                                        Ga. Bar No. 056110
                                        Mark D. Meliski
                                        Ga. Bar No. 501198

                                        BARNES LAW GROUP, LLC
                                        31 Atlanta Street
                                        Marietta, Georgia 30060
                                        Telephone: (770) 227-6375
                                        Facsimile: (770) 227-6373

                                           41
Case 1:20-cv-02000-SDG Document 1 Filed 05/08/20 Page 42 of 42




                            roy@barneslawgroup.com
                            bevis@barneslawgroup.com
                            meliski@barneslawgroup.com

                            Counsel for Plaintiffs and the Proposed
                            Class




                             42
